--------------------------------------------------------------------------------

Exhibit 10.4



PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated effective as of August 30, 2019 (as restated,
amended, modified or supplemented from time to time, the “Agreement”), is
executed by JANEL CORPORATION, a Nevada corporation (the “Pledgor”), as the
pledgor of the corporations, limited liability companies, partnerships or other
entities as described on Exhibit A hereto, as more fully set forth herein, to
FIRST MERCHANTS BANK, an Indiana state chartered banking institution (the
“Secured Party”).
 
RECITALS:
 
A.           INDCO, INC., a Tennessee corporation (the “Borrower”), and the
Secured Party are parties to that certain Credit Agreement dated Agreement dated
as of February 29, 2019, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which,
inter alia, the Secured Party will make available to the Borrower certain loans.


B.           As a condition precedent to the effectiveness of the Amendment No.
1 to Credit Agreement, the Pledgor is required to execute and deliver this
Agreement to secure the Obligations (as such term is defined in the Credit
Agreement).


C.           The Pledgor owns the number and percentage of shares of stock in a
corporation, the number of shares of membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests
that are described on Exhibit A hereto.


AGREEMENTS:
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:
 
1.            Defined Terms.
 
(a)          Except as otherwise expressly provided herein, capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Credit Agreement and the rules of construction set forth in the Credit
Agreement shall apply to this Agreement.  Where applicable and except as
otherwise expressly provided herein, terms used herein (whether or not
capitalized) shall have the respective meanings assigned to them in Article 8
and Article 9 of the Uniform Commercial Code as enacted in the State of Indiana
as amended from time to time (the “UCC”).
 
(b)          “CFC” means a “controlled foreign corporation” as such term is
defined in Section 957 of the Code.
 
(c)          “Company” and “Companies” shall mean one or more of the entities
issuing any of the Collateral which is or should be (in accordance with Section
5(g) hereto) described on Exhibit A hereto.
 
(d)          “Equity Interests” means, with respect to any Person, (a) all of
the shares of capital stock of (or other ownership or profit interests in) such
Person, (b) all warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, (c) all securities convertible into or
exchangeable for (i) shares of capital stock of (or other ownership or profit
interests in) such Person or (ii) warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests) and (d)
all other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
 

--------------------------------------------------------------------------------


(e)          “Foreign Holding Company” shall mean any Person which has as its
principal purpose, and substantially all of the assets of which consist of, the
holding (directly or indirectly) ownership interests in one or more CFCs and/or
other Foreign Holding Companies.
 
(f)          “Governmental Authority” means the government of the United States
of America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
 
(g)        “Laws” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
(h)          “Pledged Collateral” shall mean and include the following: (i) the
capital stock, shares, securities, investment property, membership interests,
partnership interests, warrants, options, put rights, call rights, similar
rights, and all other ownership or participation interests listed on Exhibit A
attached hereto and made a part hereof, all capital stock, shares, securities,
investment property, membership interests, partnership interests, warrants,
options, put rights, call rights, similar rights, and all other ownership or
participation interests in each Company owned or held by the Pledgor at any time
and any and all other securities, shares, capital stock, investment property,
membership interests, partnership interests and other ownership interests
hereafter pledged by the Pledgor to the Secured Party, (ii) all rights and
privileges pertaining thereto, including all present and future securities,
shares, capital stock, investment property, dividends, distributions and other
ownership interests receivable in respect of or in exchange for any of the
foregoing, all present and future rights to subscribe for securities, shares,
capital stock, investment property or other ownership interests incident to or
arising from ownership of any of the foregoing, all present and future cash,
interest, stock or other dividends or distributions paid or payable on any of
the foregoing, and all papers, books and records (whether paper, electronic or
any other medium) pertaining to any of the foregoing, including all stock record
and transfer books, and (iii) whatever is received when any of the foregoing is
sold, exchanged, replaced or otherwise disposed of, including all proceeds, as
such term is defined in the UCC, thereof, in each case subject to the limitation
described in Section 2(c) of this Agreement.
 
2.            Grant of Security Interests.
 
(a)          To secure the payment and performance of all obligations under this
Agreement, the Pledgor hereby grants to the Secured Party a first priority
security interest under the UCC in and hereby pledges to Secured Party, in each
case for the benefit of Secured Party and its Affiliates, all of the Pledgor’s
now existing and hereafter acquired or arising right, title and interest in, to,
and under the Pledged Collateral whether now or hereafter existing and wherever
located.
 
- 2 -

--------------------------------------------------------------------------------


(b)         Upon the execution and delivery of this Agreement, the Pledgor, if
applicable, shall deliver to and deposit with the Secured Party (or with a
Person designated by Secured Party to hold the Pledged Collateral on behalf of
Secured Party) in pledge, all of the Pledgor’s certificates, instruments or
other documents comprising or evidencing the Pledged Collateral, together with
undated stock powers, instruments or other documents signed in blank by the
Pledgor.  In the event that the Pledgor should ever acquire or receive
certificates, securities, instruments or other documents evidencing the Pledged
Collateral, the Pledgor shall deliver to and deposit with the Secured Party in
pledge, all such certificates, securities, instruments or other documents which
evidence the Pledged Collateral.
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Pledged Collateral with respect to any Foreign Holding Company or
CFC shall not exceed 65% of the outstanding Equity Interests entitled to vote of
such Foreign Holding Company or CFC, and this Agreement shall not apply to any
such Equity Interests which are in excess of such 65% limitation.  To the extent
the Secured Party receives more than 65% of the outstanding Equity Interests
entitled to vote of any Foreign Holding Company or CFC, Secured Party shall
return such excess stock or other ownership interests upon the request of the
Pledgor.
 
3.            Further Assurances.
 
Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Secured Party, the
Pledgor shall execute and deliver to the Secured Party all financing statements,
continuation financing statements, assignments, certificates and documents of
title, affidavits, reports, notices, schedules of account, letters of authority,
further pledges, powers of attorney and all other documents (collectively, the
“Loan Documents”) that the Secured Party may reasonably request, in
form reasonably satisfactory to the Secured Party, and take such other action
which is necessary to perfect and continue perfected and to create and maintain
the first priority status of the Secured Party’s security interest in the
Pledged Collateral and to fully consummate the transactions contemplated under
this Agreement.  The Pledgor agrees that Secured Party may record any one or
more financing statements under the applicable Uniform Commercial Code with
respect to the pledge and security interest herein granted.  The Pledgor hereby
irrevocably makes, constitutes and appoints the Secured Party (and any of the
Secured Party’s officers or employees or agents designated by the Secured Party)
as the Pledgor’s true and lawful attorney with power to sign the name of the
Pledgor on all or any of the Loan Documents which the Secured Party determines
must be executed, filed, recorded or sent in order to perfect or continue
perfected the Secured Party’s security interest in the Pledged Collateral in any
jurisdiction.  Such power, being coupled with an interest, is irrevocable until
the Obligations are paid in full (other than unasserted contingent
indemnification obligations) and the Commitments are terminated.
 
4.            Representations and Warranties.
 
The Pledgor hereby represents and warrants to the Secured Party as follows:
 
(a)          The Pledged Collateral does not include Margin Stock. “Margin
Stock” as used in this clause (a) shall have the meaning ascribed to such term
by Regulation U of the Board of Governors of the Federal Reserve System of the
United States;
 
(b)          The Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time the Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all perfected Liens other than those in
favor of the Secured Party, Permitted Encumbrances and Liens for taxes not yet
due and payable (or for taxes that are being contested in accordance with the
Credit Agreement) to the extent any applicable statute provides for a Lien on
the Pledged Collateral;
 
- 3 -

--------------------------------------------------------------------------------


(c)        The capital stock, shares, securities, membership interests,
partnership interests and other ownership interests constituting the Pledged
Collateral have been duly authorized and validly issued to the Pledgor (as set
forth on Exhibit A hereto), are fully paid and nonassessable and constitute (i)
the percentage of the issued and outstanding capital stock, membership interests
or partnership interests of each Company as set forth on Exhibit A hereto, and
(ii) sixty-five percent (65%) of the issued and outstanding Equity Interests
entitled to vote of each Foreign Holding Company and each CFC;
 
(d)          The security interests in the Pledged Collateral granted hereunder
are valid, perfected and of first priority, subject to the Lien of no other
Person other than Liens permitted by subsection (b) above;
 
(e)          There are no restrictions upon the transfer of the Pledged
Collateral and the Pledgor has the power and authority and unencumbered right to
transfer the Pledged Collateral owned by the Pledgor free of any Lien (other
than the Liens permitted by subsection (b) above) and without the necessity of
obtaining the consent of any other Person;
 
(f)           The Pledgor has all necessary power to execute, deliver and
perform this Agreement;
 
(g)          There are no actions, suits, or proceedings pending or, to the
Pledgor’s knowledge, threatened in writing against or affecting the Pledged
Collateral, at law or in equity or before or by any Governmental Authority,
which could adversely affect the Pledgor’s performance of the terms of this
Agreement;
 
(h)          This Agreement has been duly executed and delivered and constitutes
the valid and legally binding obligation of the Pledgor, enforceable in
accordance with its terms, except to the extent that enforceability of this
Agreement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance;
 
(i)          Neither the execution or delivery by the Pledgor of this Agreement
nor the compliance with the terms and provisions hereof will violate any
provision of any law in any material respect or conflict with or result in a
breach of any of the material terms, conditions or provisions of any judgment,
order, injunction, decree or ruling of any Governmental Authority to which the
Pledgor or any of its property is subject or any provision of any agreement,
understanding or arrangement to which the Pledgor is a party or by which the
Pledgor or any of its property is bound in any material respect;
 
(j)           The Pledgor’s exact legal name is as set forth on the signature
page hereto;
 
(k)          The jurisdiction of incorporation, formation or organization of the
Pledgor is as set forth on Exhibit A hereto; and
 
(l)           All rights of the Pledgor in connection with its ownership of the
Company are evidenced and governed solely by the stock certificates, instruments
or other documents evidencing ownership and organizational documents of the
Company, if such interests are certificated as indicated on Exhibit A attached,
and no shareholder, voting, or other similar agreements are applicable to any of
the Pledged Collateral or any of the Pledgor’s rights with respect thereto, and
no such certificate, instrument or other document provides that any membership
interest, or partnership interest or other intangible ownership interest,
constituting Pledged Collateral, is a “Security” within the meaning of and
subject to Article 8 of the UCC; and, the organizational documents of each
Company contain no material restrictions on the rights of shareholders, members
or partners other than those that normally would apply to a company organized
under the laws of the jurisdiction of organization of the Company.
 
- 4 -

--------------------------------------------------------------------------------


5.            General Covenants.
 
The Pledgor hereby covenants and agrees as follows:
 
(a)          The Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; the
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by the Pledgor, unless such loss is the result
of the gross negligence, bad faith or willful misconduct of the Secured Party;
 
(b)          The Pledgor shall appear in and defend any action or proceeding of
which the Pledgor is aware which Pledgor in its sole discretion believes could
reasonably be expected to affect the Pledgor’s title to, or the Secured Party’s
interest in, the Pledged Collateral or the proceeds thereof; provided, however,
that with the prior written consent of the Secured Party the Pledgor may settle
such actions or proceedings with respect to the Pledged Collateral, which
consent shall not be unreasonably withheld or delayed;
 
(c)          The Pledgor shall, and shall cause the Company to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the Secured
Party’s security interest hereunder;
 
(d)          The Pledgor shall comply with all laws applicable to the Pledged
Collateral unless any noncompliance would not individually or in the aggregate
materially impair the use or value of the Pledged Collateral or the Secured
Party’s rights hereunder;
 
(e)          The Pledgor shall pay any and all material taxes, duties, fees or
imposts of any nature imposed by any Governmental Authority on any of the
Pledged Collateral, except to the extent contested in good faith by appropriate
proceedings;
 
(f)           The Pledgor shall permit the Secured Party, its officers,
employees and agents at reasonable times, upon reasonable prior notice, to
inspect all books and records related to the Pledged Collateral in accordance
with the Credit Agreement;
 
(g)          To the extent, following the date hereof, the Pledgor acquires
capital stock, shares securities, membership interests, partnership interests,
investment property and other ownership interests of the Company or any of the
rights, property or securities, shares, capital stock, membership interests,
partnership interests, investment property or any other ownership interests
described in the definition of Pledged Collateral with respect to any of the
Companies, all such ownership interests shall be subject to the terms hereof
and, upon such acquisition, shall be deemed to be hereby pledged to the Secured
Party; and, the Pledgor thereupon, in confirmation thereof, shall deliver all
such securities, shares, capital stock, membership interests, partnership
interests, investment property and other ownership interests together with an
updated Exhibit A hereto, to the Secured Party together with all such control
agreements, financing statements, and any other documents necessary to implement
the provisions and purposes of this Agreement as the Secured Party may request;
 
- 5 -

--------------------------------------------------------------------------------


(h)          Except as otherwise permitted under the Credit Agreement, during
the term of this Agreement, the Pledgor shall not sell, assign, replace, retire,
transfer or otherwise dispose of its Pledged Collateral;
 
(i)           During the term of this Agreement, regarding the Pledged
Collateral, the Pledgor shall not permit, without the prior written consent of
the Secured Party, any Company to reissue any uncertificated ownership interests
in substitution or replacement of existing certificated ownership interests,
other than ownership interests which constitute Pledged Collateral that are
uncertificated on the date hereof, or treat any uncertificated ownership
interests as securities that are subject to Article 8 of the UCC.
 
6.            Other Rights With Respect to Pledged Collateral.
 
In addition to the other rights with respect to the Pledged Collateral granted
to the Secured Party hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Secured Party, at its option
and at the expense of the Pledgor, may, upon not less than two (2) Business
Days’ notice to Pledgor, (a) transfer into its own name, or into the name of its
nominee, all or any part of the Pledged Collateral, thereafter receiving all
dividends, income or other distributions upon the Pledged Collateral, other than
any distributions for taxes paid by the Pledgor; (b) take control of and manage
all or any of the Pledged Collateral; (c) apply to the payment of any of the
Obligations, whether any be due and payable or not, any moneys, including cash
dividends and income from any Pledged Collateral, now or hereafter in the hands
of the Secured Party or any Affiliate of the Secured Party, on deposit or
otherwise, belonging to the Pledgor, as the Secured Party shall determine in its
sole but reasonable discretion; and (d) do anything which the Pledgor is
required but fails to do hereunder.
 
7.            Additional Remedies Upon Event of Default.
 
Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Secured Party shall have, in addition to all rights and
remedies of a secured party under the UCC or other applicable Law, and in
addition to its rights under Section 6 above and under the other Loan Documents,
the following rights and remedies:
 
(a)          The Secured Party may, after ten (10) Business Days’ advance
written notice to the Pledgor, sell, assign, give an option or options to
purchase or otherwise dispose of the Pledgor’s Pledged Collateral or any part
thereof at public or private sale, at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Secured Party may deem commercially reasonable.  The Pledgor agrees that
ten (10) Business Days’ advance written notice of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Secured Party shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given.  The Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Pledgor recognizes that the Secured Party may be compelled to
resort to one or more private sales of the Pledged Collateral to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such securities, shares, capital stock, membership interests, partnership
interests, investment property or ownership interests for their own account for
investment and not with a view to the distribution or resale thereof.
 
(b)          The proceeds of any collection, sale or other disposition of the
Pledged Collateral, or any part thereof, shall be applied as set forth in the
Credit Agreement.
 
- 6 -

--------------------------------------------------------------------------------


8.            Secured Party’s Duties.
 
The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Secured Party shall have no duty as to any Pledged Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Pledged Collateral.
 
9.            No Waiver; Cumulative Remedies.
 
No failure to exercise, and no delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege.  No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default.  The remedies herein
provided are cumulative and not exclusive of any remedies provided under the
other Loan Documents or by Law, rule or regulation and the Secured Party may
enforce any one or more remedies hereunder successively or concurrently at its
option.  The Pledgor waives any right to require the Secured Party to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Obligations or to pursue any remedy in the Secured Party’s
power.
 
10.          Waivers.
 
The Pledgor hereby waives, to the extent permitted by applicable law, any and
all defenses that the Pledgor may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like, other than the defense of
payment.  Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable law, the Pledgor hereby further waives each of
the following:
 
(a)         All notices, disclosures and demands of any nature that otherwise
might be required from time to time to preserve intact any rights against the
Pledgor, including the following:  any notice of any event or circumstance
described in the immediately preceding section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor or protest under any Loan
Document or any of the Obligations; any notice of the incurrence of any
Obligations; any notice of any default or any failure on the part of the Pledgor
or any other Person to comply with any Loan Document or any of the Obligations
or any requirement pertaining to any direct or indirect security for any of the
Obligations, in each case other than as specifically set forth therein; and any
notice or other information pertaining to the business, operations, condition
(financial or otherwise), or prospects of the Pledgor or any other Person;
 
(b)         Any right to any marshalling of assets; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations; and any requirement of acceptance
of this Agreement or any other Loan Document, and any requirement that the
Pledgor receive notice of any such acceptance;
 
(c)          Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws, or the like), or by reason
of any election of remedies or other action or inaction by the Secured Party
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the
Obligations), which results in denial or impairment of the right of the Secured
Party to seek a deficiency against the Pledgor or any other Person or which
otherwise discharges or impairs any of the Obligations.
 
- 7 -

--------------------------------------------------------------------------------


11.         [Reserved]
 
12.          Waiver of Sovereign Immunity.
 
To the extent that the Pledgor has or hereafter may acquire any immunity from
the jurisdiction of any court or from any legal process (whether through service
or notice, attachment prior to judgment, attachment in aid of execution,
execution, or otherwise) with respect to itself or its property, the Pledgor
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement and any other document or agreement executed or given in connection
therewith, and the Pledgor agrees that it will not raise or claim any such
immunity at or in respect of any such action or proceeding.
 
13.          Assignment.
 
All rights of the Secured Party under this Agreement shall inure to the benefit
of its successors and permitted assigns and  all obligations of the Pledgor
shall bind its successors and assigns; provided, however, the Pledgor and
Secured Party may not assign or transfer any of their rights and obligations
hereunder or any interest herein unless permitted by the terms of the Credit
Agreement.
 
14.          Severability.
 
Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof or portions thereof.
 
15.          Governing Law.
 
This Agreement shall be deemed to be a contract under the Laws of the State of
Indiana and shall for all purposes be governed by and construed and enforced in
accordance with the laws of the State of Indiana, except to the extent of any
provision of the UCC that applies the law of the jurisdiction in which the
Pledged Collateral is located; provided, however, that in no event shall this
Section be applied or interpreted to defeat a perfected security interest in the
Pledged Collateral that would be valid under an otherwise applicable law.
 
16.          Notices.
 
All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in the Credit Agreement.
 
17.          Specific Performance.
 
The Pledgor acknowledges and agrees that, in addition to the other rights of the
Secured Party hereunder and under the other Loan Documents, because the Secured
Party’s remedies at law for failure of the Pledgor to comply with the provisions
hereof relating to the Secured Party’s rights (i) to inspect the books and
records related to the Pledged Collateral, (ii) to receive the various
notifications the Pledgor is required to deliver hereunder, (iii) to obtain
copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which the
Pledgor has appointed the Secured Party its attorney-in-fact, and (v) to enforce
the Secured Party’s remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in damages, the Pledgor agrees that
each such provision hereof may be specifically enforced.
 
- 8 -

--------------------------------------------------------------------------------


18.          Voting Rights in Respect of the Pledged Collateral.
 
So long as no Event of Default shall occur and be continuing under the Credit
Agreement, the Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Loan Documents;
provided, however, that the Pledgor will not exercise or will refrain from
exercising any such voting and other consensual right pertaining to the Pledged
Collateral, as the case may be, (a) if such action would impair any Pledged
Collateral. Without limiting the generality of the foregoing and in addition
thereto, except as may be permitted pursuant to the terms of Section 11.5 of the
Credit Agreement, without the written consent of the Secured Party, the Pledgor
shall not vote to enable, or take any other action to permit, the Company to
issue any stock, membership interests, partnership interests or other equity
securities, membership interests, partnership interests or other ownership
interests of any nature or to issue any other securities, shares, capital stock,
membership interests, partnership interests or other ownership interests
convertible into or granting the right to purchase or exchange for any stock,
membership interests, partnership interests or other equity securities,
membership interests, partnership interests or other ownership interests of any
nature of any such Company, and all such additional stock, membership interests,
partnership interests, or other equity securities consented to by the Secured
Party shall be Pledged Collateral subject to the terms of this Agreement.  The
Pledgor shall not enter into any agreement or undertaking restricting the right
or ability of the Pledgor or the Secured Party to sell, assign or transfer any
of the Pledged Collateral other than the Loan Documents.
 
19.          Consent to Jurisdiction and Waiver of Jury Trial
 
The terms of the Credit Agreement with respect to consent of jurisdiction and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.
 
20.          Entire Agreement; Amendments.
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by the Pledgor to Secured
Party but solely to the extent irreconcilably inconsistent with this Agreement. 
This Agreement may not be amended or supplemented except by a writing signed by
the Secured Party and the Pledgor.
 
21.          Counterparts; Telecopy Signatures.
 
This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.  The Pledgor acknowledges and agrees that a telecopy or other
electronic transmission to the Secured Party of the signature pages hereof
purporting to be signed on behalf of the Pledgor shall constitute effective and
binding execution and delivery hereof by the Pledgor.
 
- 9 -

--------------------------------------------------------------------------------


22.          Descriptive Headings.
 
The descriptive headings which are used in this Agreement are for the
convenience of the parties only and shall not affect the meaning of any
provision of this Agreement.
 
23.          Termination; Release of Security Interest.  This Agreement shall
automatically terminate in connection with the termination of the Credit
Agreement, and the security interest granted herein shall at that time be
automatically released.  At such time, the Secured Party shall promptly execute
and deliver all reasonably requested documentation to evidence such release
and/or termination, at the expense of the Pledgor, including any possessory
Collateral.  In connection with any sale or other transfer of property
constituting Collateral permitted under the terms of the Credit Agreement, the
Secured Party shall automatically release the security interest granted herein
on such Collateral, and shall promptly execute and deliver all reasonably
requested documentation to evidence such release, at the expense of the Pledgor,
including any possessory Collateral.
 
 [REMAINDER OF PAGE INTENTIONALLY BLANK – SIGNATURE PAGE FOLLOWS]
 
- 10 -

--------------------------------------------------------------------------------


[SIGNATURE PAGE TO PLEDGE AGREEMENT - PARENT]
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.
 

 
JANEL CORPORATION,
   
a Nevada corporation
            By:
   /s/ Dominique Schulte
     
Dominique C. Schulte, President
 



STATE OF ________________ )
                                                    )  SS:
COUNTY OF ______________ )


Before me, a Notary Public in and for said County and State, personally appeared
Dominique C. Schulte, the President of Janel Corporation, a Nevada corporation,
who, having been duly sworn, acknowledged the execution of the foregoing
instrument for and on behalf of such entity as such officer.


WITNESS, my hand and Notarial Seal this ____ day of August, 2019.


My Commission Expires:
 
/s/ Mary E. Croghan
   

Notary Public
         


My County of Residence:
 
/s/ Mary E. Croghan
 
 
Printed
         



- 11 -

--------------------------------------------------------------------------------


ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement,
dated effective as of August 30, 2019, made by the Pledgor party thereto for the
benefit of FIRST MERCHANTS BANK, as Secured Party (the “Pledge Agreement”).  The
undersigned, intending to be legally bound hereby, agrees for the benefit of the
Secured Party as follows:
 
1.            The undersigned will be bound by the terms of the Pledge Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned.
 
2.            The undersigned will notify the Secured Party promptly in writing
of the occurrence of any of the events described in Section 5(g) of the Pledge
Agreement.
 
3.            The terms of Section 3 of the Pledge Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may facilitate, in the
reasonable judgment of the Secured Party, the carrying out of Section 3 of the
Pledge Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK - SIGNATURE PAGE FOLLOWS]


- 12 -

--------------------------------------------------------------------------------


[SIGNATURE PAGE - ACKNOWLEDGEMENT AND CONSENT TO PLEDGE AGREEMENT]



 
INDCO, INC.,
   
a Tennessee corporation
         
By:
/s/ C. Mark Hennis
   


C. Mark Hennis, President
 




--------------------------------------------------------------------------------


EXHIBIT A
TO
PLEDGE AGREEMENT
 
Description of Pledged Collateral
 

 
Name of Pledgor


 
Jurisdiction of
Organization of
Pledgor


 
Name of
Issuer
 
Number of
Shares/Units
 
Class of
Interests
 
Percentage
of Class
Owned
 
Certificate
No(s).
 
Janel Corporation


 
Nevada
 
INDCO, Inc.
               






--------------------------------------------------------------------------------